DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “emitter-detector pairs A-E” & “straight wall surfaces B-F” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  The claimed subject matter
“more cavities  forming” should be “more cavities forming” since there is a double space between forming and cavities.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one element for photon direction” “additional nontransparent elements comprise a plurality of elements arranged such that a portion of the photons emitted from the plurality of emitters must travel” “the at least one element for photon direction control is further configured to influence” “an element for photon direction control” “an element for photon direction control comprising the at least one light barrier element or a separate element” in claims 2, 4,10, & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the element for photon direction control is a light barrier (fig 10, 107).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 & 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 4, the claimed subject matter “the additional non-transparent elements comprise a plurality of elements arranged such that a portion of the photons emitted from the plurality of emitters must travel” fails to comply with a written description requirement.  Applicant teaches the non-transparent material (fig 10, 107) may include a metal layer or lacquer layer (0194) (0269).  However, applicant is silent with regards to structure of the additional non-transparent elements which comprise a plurality of elements.  Examiner questions the connection between the additional elements and the non-transparent material.  Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the “additional non-transparent elements” “plurality of elements” to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.
In regards of claim 11, the claimed subject matter “an element for photon direction control comprising the at least one light barrier element or a separate element” fails to comply with a written description requirement. Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the “separate element” to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the claimed subject matter “the additional non-transparent elements comprise a plurality of elements arranged such that a portion of the photons emitted from the plurality of emitters must travel” is rendered indefinite.  Examiner notes the specification does not provide the structure for the “the additional non-transparent elements” & “plurality of elements” to perform the claimed functions.  Applicant teaches the non-transparent material (fig 10, 107) may include a metal layer or lacquer layer (0194) (0269).  However, applicant is silent with regards to structure of the additional non-transparent elements which comprise the plurality of elements.  Based upon the specification, there is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.
In regards to claim 11, the claimed subject matter “an element for photon direction control comprising the at least one light barrier element or a separate element” is rendered indefinite.  Examiner notes the specification does not provide the structure for the “separate element” to perform the claimed functions.  Based upon the specification, there is no way to determine the metes and bounds of this limitation since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown. The claimed subject matter “the light barrier material or the element for photon direction” is rendered indefinite.  Applicant recites “an element for photon direction control comprising the at least one light barrier element”.   Examiner submits it is unclear as to how a light barrier element is selected instead of the element when the element comprises the light barrier element.  Clarification is required.


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heaton II US Pat No. 8,938,279, Pesach WO 2005004712, Krug JP 4490587-B2, CN 110198660, & Gratton et al. US Pat No. 5,492,118.
Allowable Subject Matter
Claims 2-3,5-10, & 20-30 are allowed. Claims 4 & 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a contact element forming a contact surface that can be brought into contact with an outer surface of the sample, the contact element comprising at least a first material that is at least partially transparent for photons and a second material that is at least less transparent for photons than the first material; a plurality of emitters configured to emit light towards the sample; a plurality of light detectors configured to detect a portion of light emitted by at least one of the plurality of emitters and that has interacted with and travelled through a portion of the sample; and at least one element for photon direction control that is configured to influence a direction of photons emitted from the device for at least one of the emitters”, in combination with the rest of the limitations of claim 2.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a plurality of transparent surface areas configured to be brought into contact with human skin, the plurality of transparent surface areas made of material that is at least partially transparent to photons; a plurality of less transparent surface areas made of material that is less transparent to photons than the material of the plurality of transparent surface....an element for photon direction control comprising the at least one light barrier element or a separate element, the element for photon direction control”, in combination with the rest of the limitations of claim 11.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least one transparent material that allows photons to at least partially pass through the material; at least one non-transparent material that is at least less transparent than the at least one transparent material; a single contact surface configured to be brought into at least partial contact with an outer surface of the sample, the contact surface comprising at least one of the transparent materials and at least one of the non-transparent materials; a light barrier material comprising the at least one non-transparent material, the light barrier material forming one or more cavities and being arranged such that there exists a plane through the device with the intersection of the plane and the one or more cavities”, in combination with the rest of the limitations of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877